Title: To Thomas Jefferson from W. Froelich, 12 January 1825
From: Froelich, W.
To: Jefferson, Thomas


Sir,
Breslau
Jan. the 12th 1825.
As soon as I read in the news-papers, that the University of Monticello, established by Your Excellence, did invite from foreign empires and countries learned men in all sciences, to settle themselves in America, I was the more resolved upon profiting this possibility of becoming an inhabitant of this happy land of liberty, as I am an independent man of thirty yet unmarried and full of the hottest desires of seeing the world and of encreasing my knowleges and experiences.—But as my small circumstances do not permit me, to undertake such a great journey, to seek thither an appointment by person, and as it would be indeed a folly, to give up my present business,—being, practising Physician in the capital city of Silesia, appointed by the government,—without having secured me before an other engagement, I am, for realising my said and well deliberated purpose—obliged, to addres myself to Your Excellence, humbly asking and praying, to let me generously know whether, under what conditions and with what a salary a professorship could be procured for me at this University of Monticello.Public certificates and honourable professional testimonies of the Academies of Berlin and Breslau, which I am possessed of, bear witness, that I am promoted Doctor in all medical and chirurgical sciences, and that I have made me acquainted with all the parts of natural philosophy and as well foreign, as german litteratur, which are necessary to be fit for reading lectures on Physiology, Pathology, Materia medica, and Therapy. etc. etc.To the humanity and liberal sentiments of Your Excellence trusting I hope to beg not in vain, that my freedom of having addressed me to Yourself may be for given and that I may be honoured with an benevolent-answer in what a manner your wisdom will have the goodness to manage this affair of mine.With the greatest devotion has the honour of assuring his ever lasting gratitude,Your Excellence’s most obedient servantW. Froelich, Doctor 